Citation Nr: 1224120	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-34 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The appellant served on active duty from February 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 administrative decision in which the RO determined, inter alia, that the appellant's April 1972 discharge is other than honorable and is a bar to VA benefits under 38 C.F.R. § 3.12(d)(4) (2011).  The appellant filed a notice of disagreement (NOD) in May 2008, and the RO issued a statement of the case (SOC) in October 2008.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2008.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The appellant had active service from February 1971 to April 1972, and was discharged under conditions other than honorable.

3.  The appellant was convicted of absence without leave (AWOL) on three occasions: from December 6, 1971, to January 3, 1972, from January 5, 1972, to January 19, 1972, and from March 8, 1972, to March 13, 1972.  

4.  The appellant's offenses constituted willful and persistent misconduct.

5.  The appellant has not asserted, and the evidence does not suggest, that he was insane at the time of his offenses.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to eligibility for VA compensation benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2011); 38 C.F.R. § 3.12 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In this appeal, the RO provided the appellant pre-adjudication notice by letter dated in January 2008.  The United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of VCAA notice in cases concerning the character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds that the appellant received adequate VCAA notice by the January 2008 letter, which advised the appellant that he would be eligible for VA benefits if VA found that his service was not dishonorable.  The appellant was also told to provide information and evidence with respect to the events that led to his discharge and to state why he thought his service was honorable.  The RO also provided the appellant a copy of the regulation regarding character of discharge (38 C.F.R. § 3.12) in the administrative decision.  This notice clearly informed the appellant of the evidence necessary to substantiate the claim.

The appellant has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The appellant's service treatment records and service personnel records have been obtained and associated with his claims file.  Furthermore, neither the appellant nor his representative has identified any additional, relevant evidence that has not been requested or obtained.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

II.  Analysis

Under the applicable law, the term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.12 (2011).

A discharge for willful and persistent misconduct is considered to have been issued under dishonorable conditions.  This includes a discharge under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  See 38 C.F.R. § 3.12(d)(4).  Additionally, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).
	
The United States Court of Appeals for Veterans Claims (Court) has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

Alternatively, a bar to VA benefits imposed under 38 C.F.R. § 3.12 (d) may be set aside when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).

In the March 2008 administrative decision, the RO found that the appellant's actions during three periods of AWOL constituted willful and persistent misconduct, and that his discharge is considered to be issued under other than honorable conditions for VA purposes.  Therefore, as explained by the RO, because the appellant was not discharged with a bad conduct discharge or with one of the bars listed in 38 C.F.R. § 3.12(c)(2), he is entitled only to VA health care benefits under Chapter 17, Title 38 U.S.C., for any disabilities determined to be service connected.  The appellant contends that his mental health status during service mitigates his wrongdoing.  

The appellant's service personnel records reflect that he served in the United States Army on February 16, 1971, to April 21, 1972.  His character of service was listed on his DD Form 214 as "Under conditions other than Honorable."  The cited reason for discharge was unfitness under AR 635-212.  

Service personnel records also reflect that the appellant had three periods of AWOL: from December 6, 1971, to January 3, 1972, from January 5, 1972, to January 19, 1972, and from March 8, 1972, to March 13, 1972.  He received Article 15s for these absences, and for breaking of restriction on February 26, 1972.  He received a Special Court Martial on or about January 5, 1972.  

Service personnel records also reflect the appellant's attempts to avoid induction into service due to the hardship that would be placed on his family.  Statements from friends, family, and medical care providers reflect that the appellant's parents and siblings were dependent on him.  They relied on the appellant financially, as his father was 100 percent disabled and his mother could not always work, and for help in caring for the family.  The appellant expressed the desire to go home and work.  He officially requested a hardship discharge in March 1971.  This request was supported by his commanding officers, but it was denied.

In addition to the above, the appellant's service personnel records reflect that his conduct was unsatisfactory.  Counseling notes from March 1972 reflect problems in the areas of military courtesy and appearance.  Within two weeks of arrival, he was counseled on his failure to repair at his duty station two days in a row.  Appearance complaints included needing to shave, missing patches and name tags, and wearing dirty boots.  The appellant was described as having a disregard for authority and being unable to abide by regulations.  It was opined that he would never adjust to military life and lacked the motivation and desire to successfully complete his military commitment.  He was counseled with respect to the bad company he had been keeping and the need to improve his attitude.  He was noted to have disregarded the counseling on multiple occasions.  It was noted that "He shows a serious interest when facing you during a counselling session, however, I have turned back to him after having turned to leave him and found him snickering."  

Service personnel records describe the reasons for the appellant's AWOL periods as unknown.  Following his first AWOL, he was counseled on the repercussions of going AWOL.  One AWOL period occurred while he was awaiting a Special Court Martial, and he was subsequently placed in pre-trial confinement to insure his presence for trial.  He appeared before the Special Court Martial and was sentenced to 30-days restriction and reduced to the grade of Private E-2.  He was given non-Judicial Punishment consisting of 14 days extra duty and Rehabilitative Transfer to Company E after breaking restriction.  His third AWOL period occurred following counseling concerning the rehabilitative transfer and the consequences of another AWOL.

In a "Report of Mental Status Evaluation," the appellant's behavior was described as passive, his level of alertness as somnolent, his level of orientation as fully oriented, his mood as depressed, his thinking as confused, his thought content as normal, and his memory as poor.  The impression was that the appellant had no significant mental illness.  He was found to be mentally responsible, able to distinguish right from wrong, and able to adhere to the right.  He was considered to have the mental capacity to understand and participate in board proceedings and met the applicable retention standard.  

The appellant signed a USAARMC, "Individual's Statement of Waiver," in March 1972 stating that he had been advised by counsel of the basis for contemplated action to accomplish his separation for unfitness.  He waived a personal appearance and consideration of his case before a board of officers.  He did not submit statements on his own behalf, and he waived representation.  He indicated that he understood the consequences of receiving a general discharge under honorable conditions and understood that he may be ineligible for veterans' benefits as a result of an undesirable discharge under conditions other than honorable. 

The pertinent inquiry here is whether the appellant's actions constituted willful and persistent misconduct such that his discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions, barring him from the receipt of VA benefits other than health care under 38 U.S.C. Chapter 17.  

In order for the appellant's offenses to be considered to have been minor, as noted in the exception to a bar to VA compensation benefits, they must be determined to be such that the commission of the offenses would not have interfered with or precluded the appellant's military duties.  See Stringham v. Brown, 8 Vet. App. 445 (1995).  In this case, the Board finds that the offenses committed by the appellant, consisting of multiple AWOL periods of which the appellant was found guilty in Special Court Martial proceedings, did interfere with his military duties and therefore may not be considered to be minor offenses.  

Otherwise, the record clearly reflects that the appellant's conduct was consistently unsatisfactory and his presence disruptive despite counseling sessions and rehabilitation attempts.  The Board thus finds the appellant's service may not be considered to have otherwise been honest, faithful, and meritorious.  

As the appellant's actions were not minor offenses, and were committed of his own volition, the Board finds that the offenses were committed willfully.  Additionally, because the appellant's actions subjected him to disciplinary actions on numerous occasions, the Board finds that the appellant's misconduct was persistent in nature.  Given the willful and persistent nature of his misconduct, the Board finds that the appellant's discharge or release under other than honorable conditions amounts to a discharge under dishonorable conditions, barring him from receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code.

As noted above, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), 'if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated.'  38 U.S.C.A. § 5303(b).

The appellant contends that his mental capacity was diminished at the time of his offenses.  He has cited the in-service mental status evaluation as evidence in support of this argument and has described how these symptoms affected him in service.  He has described the reported passivity as passive-aggressive behavior.  He has described the somnolence as sleepiness or tending to show no emotion.  He has described depression as both expected and chronically severe levels of sadness, perceived helplessness, disinterest, and other related emotions and behaviors.  He has described confusion as disorientation with regard to his sense of time, place, or identity.  He has described poor memory, citing problems with recovering information about past events or knowledge and cognitive reconstruction of both short-term and long-term memories.  The appellant objected to the mental health evaluator's conclusion that he had full mental status.  He noted that having been turned down for the hardship discharge, despite letters of support from friends, family, doctors, judges, and commanders, "floored the appellant to an all time low."  He stated that the reason he did not fight the disciplinary proceedings against him was because he had become hopeless and passive.  He lost the will to fight, as his mental health would not allow him to do so.  

The Board finds that the evidence does not even suggest that the appellant was insane at the time of his offenses.  

Aside from the mental status examination report, the only contemporaneous indication of mental health problems during service appears in the appellant's March 1972 report of medical history, on which he noted having depression or excessive worry and nervous trouble.  The appellant contends that these reports of mental illness should mitigate his misconduct.  

However, the applicable legal authority requires a finding of not merely mental illness, but of insanity.  Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  However, neither the record, nor the appellant's assertions, are even suggestive of actual insanity.  The in-service counseling records reflect problems with motivation and attitude, but they do not reflect a derangement of mental faculties of such severity to even approach a classification of "insane."  Furthermore, the appellant himself has consistently asserted that the reason he went AWOL was to return home to take care of his family.  His service personnel records reflect that the appellant requested a hardship discharge shortly after his entrance into service, in order to return home and care for his family.  This motivation does not reflect insanity.  

The record includes letters from the appellant's sisters, written in January 2008 and February 2008.  These letters reflect their recollections that the appellant was excited about entering service, but he was anxious about leaving their father.  The sisters described how close the appellant was to his father and reported that he often came home on leave to care for their parents.

The Board finds that these statements from the appellant's sisters are competent evidence to the extent that the sisters are both able to report having witnessed their brother come home to care for their parents.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  This testimony helps to corroborate the reason for the appellant returned home during service.  However, these statements do not in any way allege that that the appellant was insane during his AWOL periods.  

In any event, the Board points out that the appellant's sisters, like the Veteran, is not shown to possess the medical training  or expertise to competently render a probative opinion on a medical matter, such as the state of the Veteran's mental health-particularly, whether he met the clinical definition for insanity-during service.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Furthermore, as regards the Veteran's comment that he should be scheduled for a VA examination to obtain information as to whether his mental health contributed to his discharge from service (as reflected in his May 2008 NOD), the Board has considered this contention, but finds that a remand for this purpose is not warranted.  The Board points out that a contemporaneous VA examination would not yield pertinent information as to the state of the appellant's mental health during service.  Moreover, as indicated above, there is no actual evidence or assertion that the Veteran was insane at the time he committed the offenses that led to his other than honorable discharge.   Given that fact, and because the requirements to obtain a VA examination or medical opinion, as delineated in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(4), are not applicable to character of discharge claims, the Board likewise finds that a medical opinion as to whether the Veteran was insane during service is not warranted. 

Only the question of whether the appellant's discharge under other than honorable conditions has been upgraded to an honorable or general discharge as specified in 38 C.F.R. §§ 3.12(g) or (h) remains.  In this regard, it is sufficient to note that no such upgrade been sought.

In sum, the appellant was discharged from active military service under other than honorable conditions by reason of willful and persistent misconduct he committed when he was sane.  The character of his discharge therefore is considered dishonorable.  It has not been upgraded.  Accordingly, the appellant is ineligible to receive VA compensation benefits.


ORDER

The character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


